Case 8:19-cv-00803-VMC-AEP Document 136 Filed 07/02/19 Page 1 of 3 PageID 714




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


    UNITED STATES OF AMERICA,

         Plaintiff,

                                                     Case No. 8:19-cv-803-T-33AEP
    v.


    REGENCY, INC., et al.,

         Defendants.

    __________________________________/

                       CONSENT MOTION TO VOLUNTARILY DISMISS
                           DEFENDANT AARON WILLIAMSKY

            The United States of America, by and through the undersigned Assistant United

   States Attorneys, and pursuant to Fed. R. Civ. P. 41(a)(2), hereby moves to voluntarily

   dismiss Defendant Aaron Williamsky from this action. Defendant Williamsky, through

   counsel, consents to this motion. Plaintiff states the following in support of the

   requested relief:

            1.        On April 4, 2019, the United States filed this civil action pursuant to 18

   U.S.C. § 1345 to freeze the assets of the defendants, up to the amount of the defendants’

   health care fraud scheme. See Ex Parte Complaint & Ex Parte Motion for TRO (Dkt. 1,

   3). The Court entered a Temporary Restraining Order (“TRO”) on April 4, 2019, which

   prohibited the defendants or anyone acting on their behalf from “alienating,

   withdrawing, transferring, removing, dissipating, or otherwise disposing of, in any
Case 8:19-cv-00803-VMC-AEP Document 136 Filed 07/02/19 Page 2 of 3 PageID 715




   manner” any of the defendants’ assets. See TRO (Dkt. 6) at 3. In addition to freezing

   the Defendants’ assets, the TRO also: (1) enjoined the Defendants from committing

   health care fraud offenses (2) required Defendants to preserve business, financial, and

   accounting records, as well as medical records related to Defendants’ business

   operations, and (3) required Defendants to make financial disclosures to the

   Government. (Dkt. 6).

          2.      The TRO was served on the defendants beginning on April 9, 2019, in

   conjunction with the execution of search and seizure warrants around the country and

   the arrest of multiple persons involved in a nationwide healthcare fraud scheme,

   including Defendant Williamsky. See https://www.justice.gov/usao-mdfl/pr/federal-

   indictments-and-law-enforcement-actions-one-largest-health-care-fraud-schemes.

          3.      Defendant Williamsky has been indicted in a criminal matter related to

   this civil action, United States v. Williamsky, et al., Case No. 19-cr-247-KM (D.N.J.), and

   is currently incarcerated.

          4.      The United States and Defendant Williamsky have stipulated to the entry

   of a Consent Order for Restraint of Property, which has been entered by the Court in the

   related criminal case, and is attached as Exhibit 1.

          5.      In light of the entry of the Consent Order in the parallel criminal

   proceeding, the United States moves to voluntarily dismiss Defendant Williamsky from

   this civil injunctive proceeding.

                                        CONCLUSION




                                                2
Case 8:19-cv-00803-VMC-AEP Document 136 Filed 07/02/19 Page 3 of 3 PageID 716




          Therefore, the United States requests that Defendant Aaron Williamsky be

   dismissed from this matter, without prejudice.



   Dated: July 2, 2019                         Respectfully submitted,

                                               MARIA CHAPA LOPEZ
                                               United States Attorney

                                               /s/ Carolyn B. Tapie
                                               CAROLYN B. TAPIE
                                               Assistant United States Attorney
                                               USA No. 190
                                               SEAN P. KEEFE
                                               Assistant United States Attorney
                                               Florida Bar No. 0413828
                                               400 North Tampa Street, Suite 3200
                                               Tampa, Florida 33602
                                               Telephone: (813) 274-6000
                                               Facsimile: (813) 274-6198
                                               Email: Carolyn.B.Tapie@usdoj.gov
                                               Counsel for United States


                                      Certificate of Service

          I hereby certify that, on July 2, 2019, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

   filing to all counsel of record who have entered notices of appearance in this matter, and

   provided copies via U.S. Mail to all other parties or their counsel.



                                               /s/ Carolyn B. Tapie
                                               Carolyn B. Tapie
                                               Assistant United States Attorney


                                                3
